Citation Nr: 0023879	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-00 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether there was clear and unmistakable error in a July 
1985 rating action which denied entitlement to service 
connection for post traumatic stress disorder.  

2.  Entitlement to an earlier effective date for a grant of 
service connection for an acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and the veteran's wife



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to January 
1969.  He served in Vietnam from January 1968 to January 
1969.  

In April 1985 a claim for service connection for post 
traumatic stress disorder was received from the veteran.  In 
a July 1985 rating action the Department of Veterans Affairs 
(VA) Regional Office, Portland, Oregon, denied entitlement to 
service connection for post traumatic stress disorder.  The 
veteran submitted a notice of disagreement with that 
decision, and was sent a statement of the case; however, he 
did not submit a timely substantive appeal.  

On April 22, 1992, the veteran submitted a claim for service 
connection for "a multitude of [psychiatric] problems".  He 
noted that his previous claim for service connection for post 
traumatic stress disorder had been denied and that he had not 
perfected his appeal.  In August 1993 he filed a specific 
claim for pension and for benefits based on a diagnosis of 
acute anxiety in Vietnam in January 1969.  In a November 1993 
rating action service connection was denied for acute anxiety 
and post traumatic stress disorder, but he was found to be 
permanently and totally disabled for pension purposes, 
primarily due to hepatitis and cirrhosis.  In a September 
1997 rating action the regional office granted service 
connection for an acquired psychiatric disability, classified 
as generalized anxiety disorder with dysthymia effective from 
April 22, 1992, and evaluated the condition as 100 percent 
disabling effective from that date. 

In May 1998 the veteran asserted that the July 1985 rating 
action had involved clear and unmistakable error in failing 
to grant service connection for a psychiatric disability.  In 
a June 1998 rating action the regional office held that the 
July 1985 rating action had not been clearly and unmistakably 
erroneous.  The regional office held that the veteran was not 
entitled to an effective date prior to April 22, 1992, for 
the grant of service connection for a psychiatric condition.  
The veteran appealed from those decisions.  In June 1999 the 
veteran and his wife testified at a hearing at the regional 
office before a Decision Review Officer.  In February 2000 
the veteran testified at a hearing before a member of the 
Board of Veterans' Appeals (Board) sitting at the regional 
office.  The case is now before the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  On April 26, 1985, the veteran submitted a claim for 
service connection for post traumatic stress disorder.  

3.  In July 1985 the regional office denied entitlement to 
service connection for post traumatic stress disorder.  The 
veteran did not perfect a timely substantive appeal.  

4.  On April 22, 1992, the veteran submitted a claim for 
service connection for an acquired psychiatric disability.  

5.  In September 1997 the regional office granted service 
connection for an acquired psychiatric disability, classified 
as generalized anxiety disorder with dysthymia, effective 
from April 22, 1992. 

6.  The July 1985 rating action was reasonably supported by 
the evidence at the time the rating decision was made.  


CONCLUSIONS OF LAW

1.  The July 1985 rating action denying entitlement to 
service connection for post traumatic stress disorder did not 
involve clear and unmistakable error, and is therefore final.  
38 C.F.R. §§ 3.104, 3.105 (1999).  

2.  An effective date for the grant of service connection for 
an acquired psychiatric disability prior to April 22 1992, 
date of receipt of claim, is not warranted.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); effective on and after September 1, 1989.  That 
is, the Board finds that he has presented claims which are 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  

I.  The Claim that the July 1985 Rating 
Action Denying Entitlement to Service 
Connection for Post traumatic Stress 
Disorder Involved Clear and Unmistakable 
Error.

The record reflects that the veteran submitted a specific 
claim for service connection for post traumatic stress 
disorder on April 26, 1985.  

By rating action dated in July 1985 the regional office 
denied entitlement to service connection for post traumatic 
stress disorder.  The veteran submitted a notice of 
disagreement with the decision, and was sent a statement of 
the case; however, he did not perfect his appeal by 
submitting a timely substantive appeal.  

On April 22, 1992, the veteran submitted a claim for service 
connection for a psychiatric condition related to his service 
in Vietnam, and in a September 1997 rating action the 
regional office granted service connection for an acquired 
psychiatric disability effective from April 22, 1992.  The 
condition was rated 100 percent disabling effective that 
date.  

The veteran has maintained that the July 1985 rating action 
involved clear and unmistakable error, and he has asserted 
that an earlier effective date should therefore be granted 
for service connection for an acquired psychiatric 
disability. 

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding on all field offices of 
the VA, as to conclusions based on evidence on file at that 
time, and will not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except as provided in 38 C.F.R. § 3.105.  38 C.F.R. 
§ 3.104(a).  

Previous determinations on which an action was predicated, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).  

The Court of Appeals for Veterans Claims (Court) has 
propounded a three-pronged test to determine whether clear 
and unmistakable error is present in a prior determination:  
(1) "Either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).  

In Fugo v. Brown, 6 Vet. App. 40 (1993) the Court defined 
"clear and unmistakable error" as that kind of error of 
fact or law that when called to the attention of later 
reviewers compelled the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  

At the time of the July 1985 rating action the evidence 
included the veteran's entrance examination where he reported 
that he could not get along with any of his teachers and had 
trouble sleeping, among many other complaints.  His service 
medical records reflect that he was seen in January 1969 
complaining of trouble with his nerves.  He was supposed to 
have been rotated out of Vietnam the previous day, but had 
been retained for a Court Martial.  He was placed on 
medication.  The impression was acute anxiety.  On a medical 
history form completed at separation, the veteran reported 
that he had or had had depression or excessive worry and 
nervous trouble, and that he had not liked his teachers or 
military service.  His answers were reviewed and found to be 
of no medical significance.  On the report of medical 
examination no psychiatric abnormality was noted and he was 
given a normal (1) profile in all respects.  

The veteran was hospitalized by the VA during December 1984.  
He came to the hospital voluntarily, asking whether he 
suffered from post traumatic stress syndrome.  On mental 
status examination there was a mild increase in psychomotor 
activity, and his affect was appropriate.  His thoughts were 
logical and coherent.  There was no evidence of any 
hallucinatory activity, and no delusions were elicited.  His 
memory was intact and he was well oriented.  He was able to 
concentrate and was attentive throughout the interview.  He 
was given psychological testing.  It was evident to the 
examiner that the veteran suffered from a lifelong difficulty 
in getting along with others which was aggravated by his use 
of alcohol, marijuana, and speed.  The final diagnoses were 
multiple substance abuse and passive-aggressive personality 
disorder.  

The veteran was again hospitalized by the VA in March 1985.  
He came to the hospital because he felt like killing someone 
or killing himself.  On mental status examination the veteran 
was covertly hostile, but normal in psychomotor activity.  
His affect was somewhat blunted.  His thoughts were logical 
and coherent.  He had no hallucinations or delusions.  He was 
oriented in all three spheres, and his memory was intact for 
recent and remote events.  The veteran felt that his problem 
was primarily post traumatic stress disorder, but the 
examiner concluded that the veteran did not have any signs or 
symptoms of that condition.  The final diagnosis was passive-
aggressive personality disorder.  

The regional office also received private medical records 
reflecting that the veteran was observed and treated on a 
number of occasions from 1979 to 1982 for various conditions.  
In July 1979 a history of anxiety was noted.  The assessment 
was increased anxiety due to life stress.  He was given a 
prescription for Valium.  In November 1979 it was indicated 
that he had multiple psychological problems.  He was again 
given a prescription for Valium for anxiety.  In 1980 he was 
seen on several occasions for refills of his Valium, and 
follow-up treatment for anxiety.  In May 1982 he reported 
considerable anxiety over his job situation and a separation 
from his wife.  He was given a refill of his Valium for 
anxiety.  

A May 1985 statement by a private physician reflected that he 
had seen the veteran from August 1983 to March 1984 for 
anxiety, aggressiveness, and past alcoholism.  The veteran 
had received counseling.  The physician stated that 
occasionally the veteran needed a major tranquilizer (Haldol) 
when he was very agitated and aggressive.  

In connection with his claim of April 1992, additional 
records were received, including an August 1993 evaluation by 
Nancy T. Kemp, M.S., Ph.D., reflecting diagnoses including 
dysthymia and post traumatic stress disorder.  The veteran 
was afforded a VA psychiatric examination in October 1993.  
The diagnoses were possible history of dysthymia and mixed 
personality disorder.  He was afforded a VA psychiatric 
examination in July 1997, and the diagnoses were generalized 
anxiety disorder and a mixed personality disorder.  It was 
determined that there was inconclusive evidence for post 
traumatic stress disorder.  

By rating action dated in September 1997 service connection 
was granted for generalized anxiety disorder with dysthymia, 
effective April 22, 1992.  The condition was evaluated as 100 
percent disabling effective from that date.  

During the February 2000 Board hearing, the veteran related 
that after service he had gone to the VA hospital seeking 
psychiatric help for anxiety and depression.  He was 
suicidal.  He testified that while in Vietnam he had been 
given Librium and Meprobamate.  He noted that the regional 
office had denied his 1985 claim without affording him a VA 
psychiatric examination.  He further noted that his service 
medical records reflected that he had been treated for acute 
anxiety while in Vietnam.  It was asserted that the July 1985 
rating action had involved clear and unmistakable error, 
since the veteran had not been afforded a VA psychiatric 
examination, and the rating action had reported that his 
service medical records were negative for a psychosis or 
neurosis, which was an incorrect statement.  It was 
maintained that the effective date for the grant of service 
connection for his acquired psychiatric disability should 
therefore be April 26, 1985, the date of receipt of his 
original claim.  

When the veteran was seen during service in January 1969 he 
reporting trouble with his nerves and had been placed on 
medication.  It was noted that he had been retained in-
country for a Court Martial and the impression was acute 
anxiety.  On a medical history form completed at the time of 
his physical examination for release from active duty, the 
veteran checked blocks indicating that he had or had had 
depression or excessive worry and nervous trouble.  The 
report of medical examination did not note any psychiatric 
abnormality.  In the July 1985 rating action the regional 
office indicated that the veteran's service medical records 
were negative for a psychosis or neurosis.  That statement 
was correct.  Although acute anxiety had been noted in 
service, the anxiety was apparently reported as a symptom and 
did not constitute a diagnosis of a neurosis or psychosis. 

Furthermore, the VA hospital reports in December 1984 and 
March 1985 diagnosed the veteran as having a personality 
disorder, rather than a neurosis or psychosis.  (multiple 
substance abuse was also diagnosed during the December 1984 
hospitalization, but since that condition is one of 
misconduct etiology and cannot be service connected, it is 
not pertinent to the current discussion.)  Private medical 
records then of record did reflect treatment from 1979 to 
1983 for episodes of anxiety, as did a May 1985 report by a 
private physician which reported that he had treated the 
veteran from August 1983 to March 1984 for symptoms including 
anxiety, and that the veteran occasionally needed a major 
tranquilizer when agitated and aggressive.  However, as 
indicated previously, the veteran's anxiety constituted a 
symptom only.  The private medical records and the May 1985 
report by the private physician did not include a diagnosis 
of an acquired psychiatric disability, that is, a neurosis or 
psychosis.  

Under the provisions of 38 C.F.R.§  3.326, when the 
reasonable probability of a valid claim is indicated in any 
claim for disability compensation or pension, a VA 
examination will be authorized.  That paragraph further 
indicates that "reasonable probability" may be concluded 
from the facts of the situation including medical and lay 
evidence and from the observations of the rating board upon 
personal appearance by the claimant before it.  The paragraph 
provides that the term "reasonable probability" is to be 
interpreted liberally to permit simultaneous development of 
evidence including requests for examination and for service 
records.  The requirement of the term may be satisfied by the 
statement of a private physician.  The paragraph further 
provides that any hospital report and any examination report 
from a military hospital or from a State, county, municipal 
or other Government hospital or recognized private 
institution which indicates reasonable probability of a valid 
claim and which contains descriptions, including diagnoses 
and clinical and laboratory findings, adequate for rating 
purposes, of the condition of the organs and body systems for 
which a claim is made may be deemed to be a "VA 
examination".

The veteran's service medical records did not reflect the 
presence of an acquired psychiatric disability nor was such a 
condition shown on the reports of VA hospitalization in 
December 1984 and March 1985, on the private medical records 
reflecting treatment of the veteran from 1979 to 1982 or on 
the May 1985 report by the private physician.  Thus, since an 
acquired psychiatric disability had not been shown by the 
medical evidence of record, the Board does not believe that a 
VA examination was necessary for an equitable disposition of 
the veteran's April 1985 claim for service connection for 
post traumatic stress disorder.  At best, it could only be 
argued that the lack of an examination constituted a failure 
to fulfill the duty to assist; however, a breach of the duty 
to assist cannot form the basis for a clear and unmistakable 
error claim.  Baldwin v. West, 13 Vet. App. 1 (1999).  

Although the rating board in its July 1985 rating action 
considered the issue of service connection for post traumatic 
stress disorder only, the veteran had referred only to post 
traumatic stress disorder in his April 1985 claim.  Further, 
any failure on the part of the rating board to consider the 
issue of service connection for an acquired psychiatric 
disability in general was harmless error since, as noted 
previously, such a condition had not been medically 
demonstrated at the time of the rating action.  Under the 
circumstances, the Board concludes that the July 1985 rating 
action was not clearly and unmistakably erroneous in only 
denying entitlement to service connection for post traumatic 
stress disorder since that was the disability claimed, and 
the decision was fully and reasonably supported by the 
evidence of record at the time it was made.  38 C.F.R. 
§§ 3.104, 3.105.  Accordingly, that rating action became 
final.  

II.  The Claim for an Earlier Effective 
Date for the Grant of Service Connection 
for an Acquired Psychiatric Disability.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arouse, whichever is the later.  38 U.S.C.A. 
§ 5110, 38 C.F.R. § 3.400.  

The effective date of an award of disability compensation 
based on direct service connection is the date following 
separation from active service, or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the effective date is the date of receipt 
of the claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(B)(2)(i).  

In this case, as indicated previously, the Board has 
concluded that the July 1985 rating action denying 
entitlement to service connection for post traumatic stress 
disorder did not involve clear and unmistakable error, and 
was final.  Thus, no benefits may be paid on the basis of 
that claim.  The veteran submitted a claim for service 
connection for an acquired psychiatric disability on April 
22, 1992.  That claim was submitted a number of years 
following the veteran's separation from military service.  
Accordingly, under the circumstances, the Board concludes 
that an effective date for the grant of service connection 
for the veteran's acquired psychiatric disability may not be 
earlier than April 22, 1992, date of receipt of claim.  38 
C.F.R. § 3.400.  


ORDER

The July 1985 rating action denying entitlement to service 
connection for post traumatic stress disorder did not involve 
clear and unmistakable error.  An effective date prior to 
April 22, 1992, for the grant of service connection for an 
acquired psychiatric disability, is not established.  The 
appeal is denied.  



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

